Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                    CASE NO: 0:18-CV-62326


  GARTH ANTHONY RICHARDS,

         Plaintiff

  v.

  INTEGRATED TECH GROUP, LLC,

        Defendant.
  ____________________________________/


               DEFENDANT INTEGRATED TECH GROUP, LLC’S ANSWER
                     AND AMENDED DEFENSES TO PLAINTIFF
                    GARTH ANTHONY RICHARDS’ COMPLAINT

         Defendant, Integrated Tech Group, LLC (“Defendant”), through counsel and pursuant to

  the Federal Rules of Civil Procedure, files its Answer and Amended Defenses to the Complaint

  filed by Plaintiff, Garth Anthony Richards (“Plaintiff”), and responds via correspondingly

  numbered paragraphs as follows:

         1.     Admitted for jurisdictional purposes only. Otherwise, denied.

         2.     Defendant admits that Plaintiff was an “employee” as defined by the FLSA.

  Defendant is without knowledge sufficient to either admit or deny the remaining allegations in

  Paragraph 2 of the Complaint, and therefore Defendant denies the allegations.

         3.     Denied.

         4.     Admitted that Defendant is a foreign corporation that employed Plaintiff, and that

  Defendant has annual gross sales in excess of $500,000.        Defendant denies the remaining

  allegations in Paragraph 4 of the Complaint.



                                                 1
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 2 of 10

                                                                             CASE No: 0:18-cv-62326


         5.      Defendant admits only that it employs two or more individuals who handle tools,

  supplies, and/or equipment manufactured outside of Florida, in furtherance of Defendant’s

  business. Defendant denies the remaining allegations in Paragraph 5 of the Complaint.

         6.      Admitted.

         7.      Denied.

         8.      Denied.

         9.      Denied.

         10.     Denied.

         11.     Denied.

         12.     Denied.

         13.     Defendant is without knowledge sufficient to either admit or deny the allegations

  in Paragraph 13 of the Complaint, and therefore Defendant denies the allegations.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

         14.     Defendant reasserts and incorporates its responses to Paragraphs 1-13 of the

  Complaint.

         15.     Acknowledged that Plaintiff seeks the relief identified in Paragraph 15 of the

  Complaint, but denied that Plaintiff is entitled to any of the relief requested.

         16.     Acknowledged that Plaintiff seeks the relief identified in Paragraph 16 of the

  Complaint, but denied that Plaintiff is entitled to any of the relief requested.

         In response to the unnumbered WHEREFORE clause following Paragraph 16 of the

  Complaint, Defendant denies all factual allegations and denies that Plaintiff is entitled to any of

  the requested relief.




                                                    2
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 3 of 10

                                                                           CASE No: 0:18-cv-62326


                                   COUNT II
                  BREACH OF CONTRACT AND FAILURE TO PAY WAGES

          17.     Admitted for jurisdictional purposes only. Otherwise, denied.

          18.     Defendant reasserts and incorporates its responses to Paragraphs 1-13 of the

  Complaint.

          19.     Denied.

          20.     Denied.

          21.     Denied.

          22.     Denied.

          In response to the unnumbered WHEREFORE clause following paragraph 22 of the

  Complaint, Defendant denies all factual allegations and denies that Plaintiff is entitled to any of

  the requested relief.

                                          JURY DEMAND

          Defendant acknowledges that Plaintiff has demanded a jury trial, but denies that Plaintiff

  is entitled to any judgment or relief sought in his Complaint.

                            AFFIRMATIVE AND OTHER DEFENSES

          In asserting the defenses that follow, Defendant does not assume the burden of proof as to

  matters that, pursuant to law, are Plaintiff’s burden to prove. In addition, Defendant is continuing

  to investigate Plaintiff’s allegations; therefore, it reserves the right to amend this Answer and

  Defenses consistent with the Federal Rules of Civil Procedure and the Local Rules of the Southern

  District of Florida.

                                        GENERAL DENIAL

          To the extent not expressly admitted herein, the allegations contained in Plaintiff’s

  Complaint are hereby denied.



                                                   3
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 4 of 10

                                                                                        CASE No: 0:18-cv-62326


                                        STATEMENT OF DEFENSES

           As separate and distinct defenses to Plaintiff’s Complaint, Defendant alleges the

  following:1

           1.       The Complaint fails to state a claim upon which relief can be granted against

  Defendant to the extent Plaintiff has failed to allege specific facts to support each and every

  element of his claims. Plaintiff’s claim under the FLSA contains only a bare-bones statement of

  the legal grounds on which it rests, but without any factual details in support. Plaintiff’s claim

  alleging breach of contract does not provide any detail about what the terms of the purported

  contract were. The failure to include facts in support of his claims renders them insufficient under

  applicable pleading standards as interpreted by the U.S. Supreme Court.

           2.       Plaintiff’s claims for relief are barred to the extent Plaintiff seeks damages not

  permitted under the applicable law or that are in excess of the limits imposed by applicable law.

  The chart of damages Plaintiff included with his Complaint is ambiguous and is unclear regarding

  whether Plaintiff seeks a double recovery with respect to allegedly unpaid wages.

           3.       Plaintiff is not entitled to recover liquidated damages, costs, or attorney’s fees

  because Defendant acted in good faith and at no time during his employment or thereafter until the

  filing of this lawsuit did Plaintiff ever allege or bring to Defendant’s attention the fact that Plaintiff

  felt he was owed any additional overtime pay. Defendant believed, and believes, that its pay

  system is lawful. Defendant’s pay system complies with 29 U.S.C. § 207(e); 29 C.F.R. §§ 778.208,

  778.209; and Example # 1 from the Department of Labor guidance available at the following web

  address:




  1
    By asserting these defenses, Defendant does not intend to shift the applicable burden of proof regarding Plaintiff’s
  claims.


                                                            4
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 5 of 10

                                                                             CASE No: 0:18-cv-62326


  https://www.dol.gov/whd/StateandLocalGovernment/CA_Tutorial/media/OT%20Examples%20

  Final.htm.

          4.      Any recovery by Plaintiff and/or Plaintiff’s damages, if any, must be offset by (1)

  any amounts Defendant paid Plaintiff for hours which were not actually worked by Plaintiff,

  including vacation and/or sick/medical leave, or for periods of time during which Plaintiff was

  otherwise absent from the workplace during that week including during holidays and other

  functions voluntarily attended; and (2) any other overpayments made by Defendant to Plaintiff.

          5.      To the extent Plaintiff was entitled to overtime that was not paid, Plaintiff is not

  entitled to any overtime worked by Plaintiff during his compensated workweek that was de

  minimis.

          6.      Defendant did not willfully and with intent deprive Plaintiff of any wages or pay to

  which Plaintiff was entitled to under the FLSA.

          7.      Plaintiff’s claims are barred or limited to the extent any overtime obligations or

  unpaid wages were paid, satisfied or released. Specifically, Plaintiff’s FLSA claim is barred to the

  extent any and all overtime obligations were paid. Plaintiff’s breach of contract claim, which

  asserts that unpaid wages are owed, is barred to the extent that any allegedly unpaid wages were

  paid, satisfied, or released.

          8.      Plaintiff’s claims are barred, in whole or in part, on the basis that, in the event

  Defendant violated the FLSA, Defendant’s actions and/or the actions of its agents or employees

  were taken in good faith and were neither willful nor reckless and therefore Plaintiff is only entitled

  to recover lost wages from the date of the verdict back to no more than two years before he filed

  this lawsuit. Defendant believed, and believes, that its pay system is lawful. Defendant’s pay

  system complies with 29 U.S.C. § 207(e); 29 C.F.R. §§ 778.208, 778.209; and Example # 1 from




                                                    5
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 6 of 10

                                                                              CASE No: 0:18-cv-62326


  the   Department      of   Labor     guidance     available    at   the   following     web     address:

  https://www.dol.gov/whd/StateandLocalGovernment/CA_Tutorial/media/OT%20Examples%20

  Final.htm.

            9.    Plaintiff’s claims are barred to the extent that Plaintiff is seeking compensation for

  time which is non-compensable and/or non-working time. Because Plaintiff does not identify in

  the Complaint the factual basis for his claims, Defendant cannot provide specificity as to the non-

  compensable or non-working time for which Plaintiff may be seeking compensation.

            10.   Plaintiff’s breach of contract claim is barred, in whole or part, by the doctrine of

  laches.

            11.   Plaintiff’s breach of contract claim is barred, in whole or part, by the doctrine of

  waiver.

            12.   Plaintiff’s breach of contract claim is barred, in whole or part, by the doctrine of

  estoppel.

            13.   If the facts, as determined at trial, reveal that Plaintiff was engaged in efforts to

  alter his own time records or the time records of others, or in any other way violated the established

  policies of Defendant with regard to employment practices, that Plaintiff should be estopped from

  recovering on his claim.

            14.   If the facts, as determined at trial, reveal that Plaintiff reported to Defendant that he

  had been correctly and fully paid for all time worked, that Plaintiff should be estopped from

  recovering on any claim of uncompensated wages.

            15.   Plaintiff’s breach of contract claim is barred, in whole or part, by the doctrines of

  accord, satisfaction, and/or accord and satisfaction.




                                                     6
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 7 of 10

                                                                           CASE No: 0:18-cv-62326


         16.     Any claim for minimum wage and/or overtime liability and liquidated damages is

  barred under the Portal-to-Portal Act of 1947, as amended, 29 U.S.C. § 259, as Defendant was at

  all times acting in good faith in conformity with and in reliance on written administrative

  regulations, orders, rulings and interpretations of the Administrator of the Wage and Hour Division

  of the U.S. Department of Labor. Defendant believed, and believes, that its pay system is lawful.

  Defendant’s pay system complies with 29 U.S.C. § 207(e); 29 C.F.R. §§ 778.208, 778.209; and

  Example # 1 from the Department of Labor guidance available at the following web address:

  https://www.dol.gov/whd/StateandLocalGovernment/CA_Tutorial/media/OT%20Examples%20

  Final.htm.

         17.     To the extent discovery reveals that Plaintiff falsely reported his hours and there is

  no evidence that Defendant required the false reporting of hours and no evidence that Defendant

  knew or should have known that the false reporting was occurring, Defendant invokes the doctrine

  of estoppel to bar Plaintiff’s claims. See Brumbelow v. Quality Mills, Inc., 462 F.2d 1324, 1327

  (5th Cir. 1972).

         18.     Plaintiff’s claim for breach of contract barred by the Florida Statute of Frauds.

         19.     Plaintiff’s claims fail because he received all compensation to which he was entitled

  and which he agreed to accept. Specifically, Plaintiff’s FLSA claim fails because he was paid at

  least the minimum wage for all hours worked and the proper overtime rates for all overtime hours

  worked. Plaintiff’s breach of contract claim fails because, assuming an oral contract existed, which

  Defendant denies, Plaintiff received all compensation he was owed.

         20.     Plaintiff’s claims fail because Defendant fulfilled any obligations purportedly owed

  to Plaintiff. Specifically, Plaintiff’s FLSA claim fails because he was paid at least the minimum

  wage for all hours worked and the proper overtime rates for all overtime hours worked. Plaintiff’s




                                                   7
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 8 of 10

                                                                          CASE No: 0:18-cv-62326


  breach of contract claim fails because, assuming an oral contract existed, which Defendant denies,

  Plaintiff received all compensation he was owed.

         21.     Plaintiff’s breach of contract claim is barred, in whole or in part, to the extent

  Plaintiff breached any purported agreement with Defendant.

         22.     Defendant reserves the right to raise additional defenses as discovery may reveal.

         WHEREFORE, having fully answered and responded to the allegations in Plaintiff’s

  Complaint, Defendant respectfully requests:

                 a.     Plaintiff’s claims be stricken or dismissed with prejudice;

                 b.     Each and every prayer for relief in Plaintiff’s Complaint be denied;

                 c.     Judgment be entered in favor of Defendant;

                 d.     All costs and reasonable attorneys’ fees be awarded to Defendant and

                        against Plaintiff, including but not limited to the relief available under

                        section 448.08, Florida Statutes; and

                 e.     Defendant be granted such other and further relief as this Court deems just

                        and appropriate.

  Dated: November 29, 2018.

                                                Respectfully submitted by:

                                                JACKSON LEWIS P.C.

                                                /s/ Ashwin R. Trehan
                                                Laura E. Prather, B.C.S.
                                                Florida Bar No.: 870854
                                                LEAD TRIAL COUNSEL
                                                Email: laura.prather@jacksonlewis.com
                                                Ashwin R. Trehan, Esq.
                                                Florida Bar No: 42675
                                                E-mail:ashwin.trehan@jacksonlewis.com
                                                Wells Fargo Center
                                                100 S. Ashley Drive, Suite 2200



                                                   8
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 9 of 10

                                                                           CASE No: 0:18-cv-62326


                                                Tampa, Florida 33602
                                                Telephone:    813-512-3210
                                                Facsimile:    813-512-3211

                                                Attorneys for Defendant

                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of November, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF, which will serve the document upon all

  counsel of record.

                                                /s/ Ashwin R. Trehan
                                                Attorney




                                                   9
Case 0:18-cv-62326-RAR Document 21 Entered on FLSD Docket 11/29/2018 Page 10 of 10

                                                                           CASE No: 0:18-cv-62326



                                              SERVICE LIST
                          Garth Anthony Richards v. Integrated Tech Group, LLC
                          United States District Court Southern District of Florida


   Via CM/ECF


   Elliot Kozolchyk, Esq.
   ezok@kozlawfirm.com
   KOZ LAW, P.A.
   320 S.E. 9th Street
   Fort Lauderdale, FL 33316

   Attorney for Plaintiff



   Ashwin R. Trehan, Esq.
   Ashwin.trehan@jacksonlewis.com
   Laura E. Prather, B.C.S.
   Laura.prather@jacksonlewis.com
   JACKSON LEWIS P.C.
   100 South Ashley Drive
   Suite 2200
   Tampa, Florida 33602

   Attorneys for Defendant




   4848-2239-1937, v. 1




                                                     10
